Citation Nr: 1711673	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-11 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the thoracic spine, claimed as back problems.

2.  Entitlement to service connection for left trochanteric bursitis.

3.  Entitlement to service connection for right trochanteric bursitis.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression due to personal assault.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2009 and March 2012 rating decisions.

In the December 2009 rating decision, the RO, inter alia, denied service connection for right and left trochanteric bursitis, right and left hip problems, and degenerative changes of the thoracic spine, claimed as back problems.  The RO readjudicated these claims in September 2010.  In October 2010, the Veteran filed a notice of disagreement (NOD).  In May 2012, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In the March 2012 rating decision, the RO denied service connection for PTSD.  In May 2012, the Veteran filed a NOD.  In May 2015, the RO issued a SOC.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

The Board notes that the PTSD issue was not listed in the May 2015 VA Form 8 Certification of Appeal.  However, certification is only for administrative purposes and does not serve to confer or deprive the Board of jurisdiction.  38 C.F.R. § 19.35.  Given that an appeal of the issue was perfected for appeal later that same month, the representative's desire for appellate review, and the absence of evidence any pending RO development, the Board assumes jurisdiction of this issue.  Id.

In the May 2012 and May 2015 substantive appeals, the Veteran requested a Board videoconference hearing.  In May 2016, the hearing requests were withdrawn.  

In August 2015, the Veteran appointed her current representative, private attorney Robert V. Chisholm,. She was previously represented by the Veterans of Foreign Wars until January 2012.  At that time, she appointed private attorney Kenneth L. LaVan as her representative.  He represented her from January 2012 until the appointment of the current attorney in August 2015.  The Board recognizes the change in representation. 

Regarding the characterization of the acquired psychiatric disorder claim on appeal, the record reflects that the Veteran's claim was originally characterized as PTSD. However, during the pendency of the appeal additional diagnoses of depression and anxiety are of record.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service connection claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's psychiatric claim as reflected on the title page.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Veteran's service treatment records (STRs) are unavailable.  In such cases, VA has a heightened duty to assist, to specifically include furnishing appropriate medical examinations and opinions.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran has not been afforded VA examinations in connection with  any of her claims.  Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service. 38 C.F.R. § 3.159 (2016).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

Regarding an acquired psychiatric disability, the Veteran contends that she has PTSD as a result of an in-service sexual assault.  She detailed her recollections of the assault in a November 2010 statement.  She stated that she immediately informed her superiors and experienced retaliation as a result.  She believed she currently had PTSD symptoms attributable to this stressor.  The current medical evidence includes September 2010 VA treatment records.  They reflect that the Social Worker interviewing the Veteran believed she had symptoms consistent with PTSD.  An October 2010 addendum indicated that the Veteran was deemed an appropriate candidate for admission into a PTSD treatment program.  More recently, Dr. M, a private psychologist, issued a January 2017 medical opinion in support of the claim based upon the Veteran's reports and post-service treatment history.  The current medical evidence appears to be based solely on the Veteran's statements that the in-service trauma occurred and does not reflect an independent determination as to the occurrence of the service stressor, consistent with 38 C.F.R. § 3.304 (f)(5).  Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for an acquired psychiatric disorder, to include PTSD, and that further examination and opinion is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79; see also Cromer, 19 Vet. App. at 217-18.

Regarding the additional claims, the Veteran has not been afforded an appropriate VA examination.  She asserts that these disabilities are attributable to a 1985 in-service fall.  Again, her STRs are not of record to document any clinical findings or contemporaneous symptoms associated with the fall.  She submitted lay statements from a friend and her parents attesting to the in-service fall.  As for current disability, November 2007 VA treatment records reflect that the Veteran reported a history of bilateral hip pain for many years and attributed it to a 1985 fall.  Contemporaneous hip X-rays reflect that minimal degenerative changes were found in each hip.  April 2007, July 2009, September 2009, and April 2010 imaging studies of the spine confirm various degenerative changes.  VA treatment records, dated in December 2010, reflect that the treating clinicians believed the fall described by the Veteran could be a cause of her current back pain.  Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claims for service connection for back and bilateral hip disabilities and that further examination and opinion is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79; see also Cromer, 19 Vet. App. at 217-18.

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist for her acquired psychiatric disability claim , and VA orthopedic examination for her claimed back and bilateral hip disabilities.  

The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in a denial of claim(s).  See 38 C.F.R. § 3.655) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Miami VA Health Care System (HCS), and that records from this system dated through October 2015 are associated with the Virtual VA electronic file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Miami HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include all that added to the electronic claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Miami HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service sexual assault-to  include the Veteran's assertions and subsequent post-service treatment-and determine whether the collective evidence indicates that the alleged February 1988 assault occurred.  

If so, the examiner should address whether the Veteran meets-or at any time pertinent to the current November 2010 claim, has met-the DSM-V diagnostic criteria for PTSD as a result of such stressor.  If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

The examiner should also clearly identify all other current acquired psychiatric diagnosis/es and any other valid psychiatric diagnosis/es at any point pertinent to the current November 2010 claim, to include depression (even if now asymptomatic or  resolved).  

Then, for each such acquired psychiatric diagnosis other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include recollections of the February 1988 assault and reported retaliation.  

In rendering the requested opinions, the examiner must specifically consider the September and October 2010 VA treatment records, Vet Center records and the January 2017 private medical opinion.  He or she must also consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination to obtain information as to  current back and bilateral hip disabilities, and their etiologies.

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all orthopedic disability(ies) pertaining to the thoracic spine, lumbar spine and/or bilateral hip that are currently present, or have been validly present at any point pertinent to the November 2008 claims (even if now asymptomatic or resolved).  If trochanteric bursitis for either hip is not found, the examiner must explain why such a diagnosis is not appropriate.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service; (b) for any current arthritis, had its onset during the first post-discharge year following active service; (c) is otherwise the result of a disease or injury incurred in service, to specifically include the July 1985 fall off of a telephone pole.

In addressing the above, the examiner is advised that the Veteran's service treatment records are missing.  The examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's competent report that she was injured in a July 1985 fall off of a telephone pole.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


